Opinión- disidente del
Juez Asociado Se. MacLeaev.
Considerando que la Sección 164 del Código Civil y 2030 del Código de Enjuiciamiento Civil se encuentran vigentes, y que son compatibles entre sí, no estoy de acuer-do con la apreciación hecha por la mayoría de la Corte en este pleito, no pudiendo por tal motivo estar conforme con la sentencia dictada.
Mi compañero, el Juez Sr. Wolf, ha presentado un ana-lizado voto particular con el que esto}" de acuerdo en sus puntos principales. Por esta razón no tengo necesidad de tratar más sobre el particular.